Citation Nr: 0004284	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUE

Entitlement to an effective date prior to February 10, 1997 
for a grant of service connection for trochanteric bursitis 
of the right hip and sacrococcygeal joint disruption.
	



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from October 1984 to June 
1989.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).


FINDINGS OF FACT

1.  The appellant was discharged from active service in June 
1989.  He subsequently filed a claim for service connection 
for trochanteric bursitis of the left hip and sacrococcygeal 
joint disruption.  By a rating decision dated in November 
1994, the RO deferred decision of this claim, pending a VA 
examination.  There had been an earlier denial when he failed 
to report for an examination.

2.  The appellant failed to report for his scheduled 
examination, and by a rating decision dated in July 1995, the 
RO denied the appellant's claim of entitlement to service 
connection for bursitis, left hip.  The appellant was 
provided notice of this determination and did not express 
timely dissatisfaction with the decision.

3.  On February 10, 1997 the appellant filed a request to 
reopen his claim of entitlement to service connection for 
trochanteric bursitis of the right hip.  

4.  The RO granted service connection for trochanteric 
bursitis of the right hip and for sacrococcygeal joint 
disruption by rating decision dated in June 1998 and 
ultimately assigned an effective date of February 10, 1997.



CONCLUSION OF LAW

The criteria for an effective date prior to February 10, 1997 
for a grant of service connection for trochanteric bursitis 
of the right hip and for sacrococcygeal joint disruption have 
not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to an earlier 
effective date for the grant of service connection for 
trochanteric bursitis and sacrococcygeal joint disruption.  
Specifically, by rating decision dated in June 1998, the RO 
granted service connection for trochanteric bursitis of the 
right hip and for sacrococcygeal joint disruption with an 
effective date of February 10, 1997.  The appellant contends 
that service connection should have been established 
retroactive to the time of his original filing.  He contends 
that he did not know of any time limit on completing the 
filing process.

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  The effective date of an award of 
compensation based on an original claim shall not be earlier 
than the "date of receipt" of an application for such 
benefits or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  If the 
application is received by VA within one year from separation 
from service, then the effective date of the award of 
disability compensation shall be the day following separation 
from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  If a claim is reopened and granted, on the 
basis of new and material evidence other than service medical 
records, the effective date shall be the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (1999).  A "claim" is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (1999).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (1999).  "Date of receipt" means the 
date on which a claim, information or evidence was received 
by the VA.  38 C.F.R. § 3.1(r) (1999).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the RO denied the appellant's claim for 
trochanteric bursitis of the right hip in July 1995.  It had 
previously been denied in 1989.  On both occasions the 
appellant had failed to report for an examination to 
ascertain whether chronic impairment was present.  The 
appellant was provided notice of these determinations, but 
did not indicate that he wished to appeal these 
determinations.  The decisions, thus, became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999)

On February 10, 1997, the appellant submitted a claim to 
reopen his claim for service connection for trochanteric 
bursitis of the right hip.  By rating decision dated in June 
1998, the RO granted service connection for trochanteric 
bursitis of the right hip and found the disorder to be 30 
percent disabling (excluding a brief period of convalescence, 
for which the appellant was assigned a 100 percent rating).  
The RO assigned an effective date of February 18, 1997, which 
it subsequently amended by way of a November 1998 rating 
decision to February 10, 1997, the date of receipt of the 
appellant's claim to reopen service connection.  At the time 
of the June 1998 rating decision, the RO also granted service 
connection for sacrococcygeal joint disruption and assigned 
an effective date of February 10, 1997.

In this case, the service connection for the appellant's 
trochanteric bursitis of the right hip and sacrococcygeal 
joint disruption was eventually granted on the basis of the 
submission of new and material evidence.  The effective date 
of an award of service connection based on new and material 
evidence following an earlier denial is the date of receipt 
of claim or date entitlement arose, whichever is later.  
Since the RO has granted benefits as of the date the 
appellant filed his petition to reopen his claim, it has 
already assigned the earliest possible effective date for the 
grant of such benefits.  In light of the foregoing, the 
February 10, 1997 date must be accepted as the date of claim 
for purposes of determining an effective date for the grant 
of service connection.  See 38 U.S.C.A. §§ 5110 (West 1991); 
38 C.F.R. § 3.400(r) (1999).  


ORDER

An effective date prior to February 10, 1997 for the grant of 
service connection for trochanteric bursitis of the right hip 
and sacrococcygeal joint disruption is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

